Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination,  a method for performing diagnostics on a matching network, the method comprising: a) operably coupling a matching network between a radio frequency (RF) source and a plasma chamber, the matching network comprising an electronically variable capacitor (EVC), the EVC comprising a plurality of discrete capacitors, each discrete capacitor having a corresponding switch configured to switch in and switch out the discrete capacitor to alter a total capacitance of the EVC, each switch having a corresponding driver circuit and filter, and each driver circuit comprising a power supply and particularly including “ d)    switching in, one at a time, each discrete capacitor of the plurality of discrete capacitors using its corresponding switch; e)    upon the switching in of each discrete capacitor, re-measuring the parameter at the first node and determining whether a change to the parameter at the first node is within a predetermined range; and f)    upon determining that the change to the parameter is not within the predetermined range, providing an indication that the corresponding switch, driver circuit, or filter of the discrete capacitor most recently switch in has failed ”, in combination with the remaining claimed limitations as recited in claim 1 (claims 2-8 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a matching network comprising: an RF input operably coupled to an RF source; an RF output operably coupled to a plasma chamber; an electronically variable capacitor (EVC) comprising a plurality of discrete capacitors, each discrete capacitor having a corresponding switch configured to switch in and switch out the discrete capacitor to alter a total capacitance of the EVC, each switch having a corresponding driver circuit and c)    switching in, one at a time, each discrete capacitor of the plurality of discrete capacitors using its corresponding switch;
d)    upon the switching in of each discrete capacitor, re-measuring the parameter at the first node and determining whether a change to the parameter at the first node is within a predetermined range; and e)    upon determining that the change to the parameter is not within the predetermined range, providing an indication that the corresponding switch, the driver circuit, or the filter of the discrete capacitor most recently switch in has failed”, in combination with the remaining claimed limitations as recited in claim 9 (claims 10-16 are allowable since they are dependent on claim 9).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a semiconductor processing tool comprising: a plasma chamber configured to deposit a material onto a substrate or etch a material from the substrate; and an impedance matching network operably coupled to the plasma chamber, the matching network comprising: an RF input configured to operably couple to an RF source; an RF output configured to operably couple to the plasma chamber; an electronically variable capacitor (EVC) comprising a plurality of discrete capacitors, each discrete capacitor having a corresponding switch configured to switch in and switch out the discrete capacitor to alter a total capacitance of the EVC, each switch having a corresponding driver circuit and filter, and each driver circuit comprising a power supply; a sensor; and particularly including “ c)  switching in, one at a time, each discrete capacitor of the plurality of discrete capacitors using its corresponding switch; d)    upon the switching in of each discrete capacitor, re-measuring the parameter at the first node and determining whether a change to the parameter at the first node is within a predetermined range; and e)    upon determining that the change to the parameter is not within the predetermined range, providing an indication that the corresponding switch, the driver circuit, or the filter of the discrete capacitor most recently switch in has failed ”, in combination with the remaining claimed limitations as recited in claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




/Minh D A/
Primary Examiner